  Case 1:19-mc-00290-LPS Document 27 Filed 12/23/19 Page 1 of 3 PageID #: 427



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE




  OI EUROPEAN GROUP B.V.,

                         Plaintiff,

                    v.                                          C.A. NO. 19-mc-290-LPS

  BOLIVARIAN REPUBLIC OF VENEZUELA,

                         Defendant.




                                 MOTION FOR RECONSIDERATION

          PLEASE TAKE NOTICE that pursuant to Local Rule 7.1.5, Plaintiff and judgment

 creditor OI European Group B.V. (“OIEG”) moves for reconsideration of the Court’s

 Memorandum Order of December 12, 2019 (the “Order”), insofar as the Order denies OIEG’s

 motion for an attachment. As grounds, OIEG relies on the Second Supplemental Declaration of

 Christopher L. Carter., and its Memorandum in Support, and says:


          1.       For the reasons set out in the memorandum, the Court should reconsider and vacate

 its Order denying OIEG’s motion for attachment.


          2.       In light of current OFAC sanctions, the Court cannot today issue a writ of

 attachment. However, it is evident from the Court’s somewhat flexible stay of the Crystallex

 proceedings that a sale process could commence relatively soon.


          3.       For the reasons set out in the motion, the factual record supports the grant of a writ

 to OIEG. Judicial economy will accordingly be served by a determination of those facts now, and



DB1/ 110500487.1
  Case 1:19-mc-00290-LPS Document 27 Filed 12/23/19 Page 2 of 3 PageID #: 428



 the issuance of a declaration that, upon the issuance of a license by OFAC, OIEG will be entitled

 to issuance of a writ. Following this course would avoid undue delay to other creditors, such as

 Crystallex.


          4.       In such event, exercise of foreclosure would abide the Court’s stay in the Crystallex

 matter and the issuance of any further necessary approvals.


          WHEREFORE, Plaintiff prays that the Court:

          Vacate paragraph 5 of the Order, schedule a hearing on the motion for attachment, and

 after hearing, declare that PDVSA is the alter ego of Venezuela, and that OIEG has demonstrated

 entitlement to the issuance of a writ of attachment, upon the licensure thereof by OFAC.

          In the alternative, OIEG prays that the Court vacate paragraph 5 of the Order, and stay

 further proceedings on the motion for attachment for sixty days, pending a status conference to be

 scheduled within that time.

          OIEG prays for such other and further relief as may be just and proper.




  Dated: December 23, 2019                       Respectfully submitted,

                                                 /s/ Jody C. Barillare
                                                 Jody C. Barillare, Bar No. 5107
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 1007 N. Orange Street, Suite 501
                                                 Wilmington, DE 19801
                                                 Telephone: 302-574-3000
                                                 Facsimile: 302-574-3001
                                                 jody.barillare@morganlewis.com

                                                 Sabin Willett (pro hac vice)
                                                 Christopher L. Carter (pro hac vice)
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 One Federal Street
                                                 Boston MA 02110

DB1/ 110500487.1                                     2
  Case 1:19-mc-00290-LPS Document 27 Filed 12/23/19 Page 3 of 3 PageID #: 429



                                   Telephone: 617-341-7700
                                   Facsimile: 617-341-7701
                                   sabin.willett@morganlewis.com
                                   christopher.carter@morganlewis.com

                                   Attorneys for Plaintiff, OI European Group B.V.




DB1/ 110500487.1                       3
